IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 77 WAL 2020
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
WILLIAM JOSEPH L. RETZER                     :
                                             :
                                             :
PETITION OF: WILLIAM R. BICKERTON            :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.

     The Application for Special Relief is DENIED.